BENTON, Judge,
dissenting.
“In all criminal prosecutions, the accused shall enjoy the right ... to have the Assistance of Counsel for his defen[s]e.” U.S. Const, amend. VI. More than a half century ago, the Supreme Court held that “[t]he Sixth Amendment stands as a constant admonition that if the constitutional safeguards it *597provides be lost, justice will not ‘still be done.’ ” Johnson v. Zerbst, 304 U.S. 458, 462, 58 S.Ct. 1019, 1022, 82 L.Ed. 1461 (1938). Later, in the seminal case applying the Sixth Amendment, the Court held that the right to the assistance of counsel “ ‘is one of the safeguards of the Sixth Amendment deemed necessary to insure fundamental human rights of life and liberty.’ ” Gideon v. Wainwright, 372 U.S. 335, 343, 83 S.Ct. 792, 796, 9 L.Ed.2d 799 (1963) (citation omitted).
Gideon rested on the “obvious truth” that lawyers are “necessities, not luxuries” in our adversarial system of criminal justice. “The very premise of our adversary system of criminal justice is that partisan advocacy on both sides of a case will best promote the ultimate objective that the guilty be convicted and the innocent go free.” The defendant’s liberty depends on his ability to present his case in the face of “the intricacies of the law and the advocacy of the public prosecutor;” a criminal trial is thus not conducted in accord with due process of law unless the defendant has counsel to represent him.
Evitts v. Lucey, 469 U.S. 387, 394, 105 S.Ct. 830, 835, 83 L.Ed.2d 821 (1985) (citations omitted). As an essential means of securing due process, the right to the assistance of counsel “is a fundamental right of criminal defendants; it assures the fairness, and thus the legitimacy, of our adversary process.” Kimmelman v. Morrison, 477 U.S. 365, 374, 106 S.Ct. 2574, 2582, 91 L.Ed.2d 305 (1986). Apparently, for reasons of expediency, the trial judge overlooked these principles in McNair’s trial.
When the judge began McNair’s trial and asked if the parties were ready to proceed, McNair’s court-appointed attorney indicated she was ready for trial. Before the arraignment, however, she said McNair wanted to address the judge “prior to starting the trial.” McNair made extensive comments to the judge about the absence of information he believed was necessary to be produced for his defense “so that [he] could get a fair trial” and about his objection to the prosecutor using his thirteen-year-old daughter as a witness. Reiterating these issues during the ensuing arraignment, *598McNair indicated that “information for [his] defense is not here” and that he had not had sufficient time to discuss his defenses with his attorney. Disagreeing, McNair’s attorney informed the judge that she had sought to give advice to McNair, that he did not want to accept her advice, and that she had “jumped through all of the hoops” McNair imposed on her. She then said: “At this point, I have to protect myself, ... I’m going to make a motion to withdraw as counsel.” The prosecutor immediately “ask[ed] if the Court would [ ... ] if [McNair] could proceed pro se and leave [McNair’s attorney] as advice counsel.”
When the judge asked for McNair’s “response” to these matters, McNair again indicated he needed other information to prove his wife was “capable of lying under oath.” The trial judge then ascertained from McNair’s appointed attorney that she had discussed the case with McNair, that she had advised him of the elements of the offense the prosecutor had to prove, and that she had consulted with McNair on numerous occasions. The judge granted McNair’s attorney’s motion to withdraw without qualification. Proceeding with the arraignment, the judge asked the following:
[JUDGE]: The Court has heard what you said. That matter is on the record. At this point, I’m not going to deny [your daughter] an opportunity to testify if the Commonwealth presents her as a witness.
Have you entered your plea of not guilty freely and voluntarily?
[McNAIR]: Yes.
[JUDGE]: And are you ready for trial today?
[McNAIR]: Without an attorney?
[JUDGE]: Yes, sir.
[McNAIR]: No, I’m not.
[JUDGE]: Have you determined whether or not you wish to have a trial by jury or a trial by a judge?
[McNAIR]: Trial by judge.
[JUDGE]: And you waive your right to a trial by jury?
*599[McNAIR]: Yes.
[JUDGE]: Does the Commonwealth waive?
[PROSECUTOR]: The Commonwealth waives trial by jury.
[JUDGE]: Do you understand the questions that I’ve asked you?
[McNAIR]: Yes, I do.
[JUDGE]: All right, sir. We’ll go ahead, and I’ll hear the case, and we’ll go ahead and proceed.
This record does not establish that McNair declined to be represented by an attorney. At no time did he even intimate that he wanted to proceed without an attorney. Indeed, when the judge asked if he was ready for trial, McNair’s responses, “Without an attorney?” and then “No, I’m not,” are clear acknowledgments that he wanted an attorney to represent him. Furthermore, as the Supreme Court held in Carnley v. Cochran, 369 U.S. 506, 513, 82 S.Ct. 884, 889, 8 L.Ed.2d 70 (1962), “it is settled that where the assistance of counsel is a constitutional requisite, the right to be furnished counsel does not depend on a request.” The record indisputably established that McNair began the trial with a court-appointed attorney and did not ask to be allowed to represent himself. He was therefore constitutionally entitled to the assistance of an attorney at his trial.
The trial judge eviscerated McNair’s Sixth Amendment right to counsel by releasing his attorney merely because McNair’s attorney stated on the record “to protect [her]self” that McNair was a difficult client to represent and moved to “withdraw as counsel.” The right to the assistance of an attorney is not a mere formalism that can be discarded merely because a defendant proves difficult. Moreover, the trial judge compounded his error by granting the prosecutor’s request to require McNair “to proceed pro se.” In so doing, the trial judge completely disregarded the Supreme Court’s long standing ruling that the Sixth Amendment “embodies a realistic recognition of the obvious truth that the average defendant does not have the professional legal skill to protect himself when brought before a tribunal with power to take his *600life or liberty, wherein the prosecution is presented by experienced and learned counsel.” Johnson, 304 U.S. at 462-63, 58 S.Ct. at 1022. When the trial judge required McNair to defend himself without the assistance of his attorney, the trial judge gave no deference to these principles. Even if McNair disagreed with his attorney concerning the evidence to be proved, he, like every “person charged with a felony in a state court has an unconditional and absolute constitutional right to a lawyer.” Boyd v. Dutton, 405 U.S. 1, 2, 92 S.Ct. 759, 760, 30 L.Ed.2d 755 (1972) (citing Gideon).
I disagree with the majority opinion’s holding that McNair waived his right to the assistance of an attorney. Although an accused may waive that right, the burden is on the Commonwealth to prove a waiver. Brewer v. Williams, 430 U.S. 387, 404, 97 S.Ct. 1232, 1242, 51 L.Ed.2d 424 (1977). To meet that burden, the record must establish that such a waiver was voluntarily, knowingly, and intelligently made. Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 2541, 45 L.Ed.2d 562 (1975). In our review of that issue, “the question of waiver [is to be determined] as a matter of federal constitutional law.” Brewer, 430 U.S. at 404, 97 S.Ct. at 1242. Under that standard, we are required to apply the following rules:
[It is] incumbent upon the State to prove “an intentional relinquishment or abandonment of a known right or privilege.” ... [T]he right to counsel does not depend upon a request by the defendant, and ... courts [must] indulge in every reasonable presumption against waiver. This strict standard applies equally to an alleged waiver of the right to counsel whether at trial or at a critical stage of pretrial proceedings.
Id. (citations omitted). Moreover, when the Commonwealth relies upon such a waiver, it “must prove [the] essentials [of the waiver] by ‘clear, precise and unequivocal evidence ... [, which] must not leave the matter to mere inference or conjecture but must be certain in every particular.’ ” Church v. Commonwealth, 230 Va. 208, 215, 335 S.E.2d 823, 827-28 (1985) (citation omitted).
*601McNair’s “actions ... were not actions characteristic of a person who did not wish to be represented at trial.” Lemke v. Commonwealth, 218 Va. 870, 874, 241 S.E.2d 789, 791 (1978). Although the majority opinion relies upon Bolden v. Commonwealth, 11 Va.App. 187, 397 S.E.2d 534 (1990), and Sampley v. Attorney Gen. of North Carolina, 786 F.2d 610 (4th Cir.1986), McNair, unlike those defendants, did not “appear ... [at trial] without counsel ... [as a] result of dilatory conduct on his part,” Bolden, 11 Va.App. at 191, 397 S.E.2d at 537, and did not tell the trial judge “that he would represent himself.” Sampley, 786 F.2d at 612. Thus, as in Lemke, this is not a case of “failure by one who is financially able to do so to employ counsel within a reasonable time,” 218 Va. at 873, 241 S.E.2d at 791, but, rather, is a case of one who “wished to be represented by an attorney.” Id. at 874, 241 S.E.2d at 792. The record clearly proved McNair came to trial with an attorney and expected to be represented by her at trial.
“A valid waiver of sixth amendment counsel must be the voluntary act of the defendant free of coercion, physical or psychological, subtle or overt, [which means] the defendant must realize that his or her actions are a waiver of a constitutional privilege.” United States v. Clements, 713 F.2d 1030, 1035 (4th Cir.1983) (citation omitted). The trial judge did not discuss with McNair the right to an attorney, made no inquiry of McNair, gave no warnings, and made no findings on the record.
[The trial judge’s actions were] insufficient to ensure that [McNair] understood that he was undertaking a complex and sophisticated role, the performance of which normally requires a high level of professional training and competence. [The judge] failed to warn [McNair] that if he rejected professional assistance, he would be responsible for the adequacy of his defense and would suffer the consequences of any inadequacy.
Kinard v. Commonwealth, 16 Va.App. 524, 527, 431 S.E.2d 84, 86 (1993).
*602By ignoring McNair’s express statement that he did not want to proceed without an attorney, the trial judge effectively denied McNair’s right to an attorney to the same extent as if he had ruled explicitly that McNair was not entitled to be represented by an attorney. Even in circumstances where “an accused is informed of his right of counsel and expresses a desire to waive such right [, that] is not by itself considered to be an effective waiver [because it] is fundamental that the record show that an accused was offered counsel and that he intelligently and understandingly rejected the offer.” Miller v. Maryland, 577 F.2d 1158, 1161 (4th Cir.1978).
This record contains no explanation why the trial judge did not deny McNair’s attorney’s motion to withdraw and order her to continue with the trial. Despite her disagreement with McNair about the evidence he wanted proved, she indicated she was prepared for trial. Although her interest had been served by her motion on the record “to protect [her]self,” McNair’s right to the assistance of an attorney was a separate matter. “A finding of waiver of counsel cannot be made on the basis of a simple inquiry into past events: ‘the question of waiver [is] not a question of historical facts, but one which ... requires “application of constitutional principles to the facts as found.” ’ ” Clements, 713 F.2d at 1035 (citations omitted).
It has been pointed out that “courts indulge every reasonable presumption against waiver” of fundamental constitutional rights and that we “do not presume acquiescence in the loss of fundamental rights.”
* * * * * *
The constitutional right of an accused to be represented by counsel invokes, of itself, the protection of a trial court, in which the accused — whose life or liberty is at stake-is without counsel. This protecting duty imposes the serious and weighty responsibility upon the trial judge of determining whether there is an intelligent and competent waiver by the accused.
Johnson, 304 U.S. at 464-65, 58 S.Ct. at 1023 (footnotes omitted). Waiver of McNair’s Sixth Amendment right to assistance of an attorney may be found only if the evidence *603shows “that [he] was offered counsel but intelligently and understandingly rejected the offer.” Carnley, 369 U.S. at 516, 82 S.Ct. at 890. As the Supreme Court noted: “Anything less is not waiver.” Id.
Although the Commonwealth notes that McNair “correctly asserts that he was required to proceed ‘pro se,’ ” the Commonwealth still argues that McNair’s counsel remained in the courtroom and, therefore, McNair had “standby counsel.” The simple, straightforward answer to this argument is that the record proves otherwise. The trial judge, without qualification, granted McNair’s attorney’s motion to withdraw. Even if she remained in the back of the courtroom, she was not authorized to assist McNair. It also bears repeating that “ ‘the constraint laid by the [Sixth] Amendment upon the ... courts expresses a rule ... fundamental and essential to a fair trial, and ... to due process of law.’ ” Gideon, 372 U.S. at 340, 83 S.Ct. at 794 (citation omitted). Her mere presence in the courtroom provided no benefit to McNair. “Because the right to counsel is so fundamental to a fair trial, the Constitution cannot tolerate trials in which counsel, though present in name, is unable to assist the defendant to obtain a fair decision on the merits.” Evitts, 469 U.S. at 395, 105 S.Ct. at 836. The Supreme Court could not have been clearer when it said “the guarantee of counsel ‘cannot be satisfied by mere formal appointment.’ ” Id. Regardless of the presence of McNair’s former attorney in the courtroom, the trial judge unconditionally granted her motion to withdraw and required McNair to proceed pro se.
The right to be heard would be, in many cases, of little avail if it did not comprehend the right to be heard by counsel. Even the intelligent and educated layman has small and sometimes no skill in the science of law. If charged with crime, he is incapable, generally, of determining for himself whether the indictment is good or bad. He is unfamiliar with the rules of evidence. Left without the aid of counsel he may be put on trial without a proper charge, and convicted upon incompetent evidence, or evidence irrelevant to the issue or otherwise inadmissible. He lacks both the skill and knowledge adequately to prepare his defense, even *604though he have a perfect one. He requires the guiding hand of counsel at every step in the proceedings against him. Without it, though he be not guilty, he faces the danger of conviction because he does not know how to establish his innocence.
Powell v. Alabama, 287 U.S. 45, 68-69, 53 S.Ct. 55, 64, 77 L.Ed. 158 (1932).
“When a State obtains a criminal conviction through ... a trial [in which a defendant is denied the assistance of an attorney], it is the State that unconstitutionally deprives the defendant of his liberty.” Cuyler v. Sullivan, 446 U.S. 335, 343, 100 S.Ct. 1708, 1715, 64 L.Ed.2d 333 (1980). Although the Commonwealth has an interest in an orderly and expeditious prosecution, in this case, I would hold that the trial judge exhibited “an unreasoning and arbitrary ‘insistence upon expeditiousness ...’ [and, therefore,] violate[d] the right to the assistance of counsel.” Morris v. Slappy, 461 U.S. 1, 11-12, 103 S.Ct. 1610, 1616, 75 L.Ed.2d 610 (1983) (citation omitted). This record establishes a clear violation by the Commonwealth of McNair’s Sixth Amendment right to the assistance of an attorney at the trial where he was convicted. Therefore, I would reverse the convictions and remand for a new trial.
I dissent.